J-A27032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN LEE STILLMAN                         :
                                               :
                       Appellant               :   No. 3354 EDA 2019

          Appeal from the Judgment of Sentence Entered June 20, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0002267-2018


BEFORE:      STABILE, J., NICHOLS, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                         FILED DECEMBER 1, 2020

        Appellant, Kevin Lee Stillman, appeals from the aggregate judgment of

sentence of nine to eighteen years of confinement, which was imposed after

his convictions at a bench trial for two counts of illegal sale or transfer of

firearms, four counts of recklessly endangering another person, two counts of

terroristic threats with intent to terrorize another, two counts of simple

assault, two counts of aggravated assault, and one count of manufacture,

delivery, or possession with intent to manufacture or to deliver a controlled

substance by a person not registered.1 We affirm on the basis of the trial

court opinion.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
118 Pa.C.S. §§ 6111(g)(1), 2705, 2706(a)(1), 2701(a)(3), and 2702(a)(6)
and 35 P.S. § 780-113(a)(30), respectively.
J-A27032-20


       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case.       See Trial Court Opinion, dated

May 13, 2020, at 1-7. Therefore, we have no reason to restate them.2

       Appellant presents the following issue for our review:

       Whether the trial court erred in finding there was sufficient
       evidence to convict Appellant of two counts of Unlawful Sale or
       Transfer of Firearms1 where evidence adduced at trial supported
       that there was only a single transfer.
          1 18   Pa.C.S. § 6111(g)(1)

Appellant’s Brief at 4.3

       This Court’s standard for reviewing sufficiency of the evidence
       claims is as follows:

          We must determine whether the evidence admitted at trial,
          and all reasonable inferences drawn therefrom, when
          viewed in a light most favorable to the Commonwealth as
          verdict winner, support the conviction beyond a reasonable
          doubt. Where there is sufficient evidence to enable the trier
          of fact to find every element of the crime has been
          established beyond a reasonable doubt, the sufficiency of
          the evidence claim must fail.

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa. Super. 2017) (citations

omitted).




____________________________________________


2  On November 22, 2019, Appellant filed this timely direct appeal. Appellant
filed his statement of errors complained of on appeal on December 9, 2019.
The trial court entered its opinion on May 13, 2020.
3 Appellant had raised an additional claim before the trial court that, assuming
that there were two transfers and two separate criminal acts, these
convictions should merge for sentencing.         Appellant has dropped this
argument on appeal. Appellant’s Brief at 13 n.4.

                                           -2-
J-A27032-20


      As Appellant’s challenge also requires interpretation of the statutory

language of 18 Pa.C.S. § 611(g)(1), we further note:

         In evaluating a trial court’s application of a statute, our
         standard of review is plenary and is limited to determining
         whether the trial court committed an error of law. In
         making this determination, we are guided by the Statutory
         Construction Act, which dictates: . . .

             (a) The object of all interpretation and construction of
             statutes is to ascertain and effectuate the intention of
             the General Assembly.          Every statute shall be
             construed, if possible, to give effect to all its
             provisions.

             (b) When the words of a statute are clear and free
             from all ambiguity, the letter of it is not to be
             disregarded under the pretext of pursuing its spirit.

         1 Pa.C.S. § 1921. As a general rule, the best indication of
         legislative intent is the plain language of a statute.

In re Steele, 177 A.3d 328, 333 (Pa. Super. 2017) (internal quotation marks

and some citations omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable   law,   and   the   well-reasoned     opinion   of   the    Honorable

Thomas C. Branca, we conclude Appellant’s issue merits no relief. The trial

court opinion comprehensively discusses and properly disposes of that

question. See Trial Court Opinion, dated May 13, 2020, at 8-14 (finding: as

a matter of Pennsylvania law, the sale of two firearms even though in a single

transaction constitutes a first and second offense under 18 Pa. C.S.

§ 6111(g)(1); the language of Section 6111(g)(1) is unambiguous, as its use

of the article “a” before “a firearm” plainly means “a single firearm”; case law



                                      -3-
J-A27032-20


has interpreted similar phrasing of “a firearm” in another section of the

Pennsylvania Uniform Firearms Act to refer to a single firearm; thus,

Appellant’s two convictions for illegal sale or transfer of firearms constitute a

first and second offense for grading purposes; accordingly, Appellant’s first

conviction (Count 1) was properly graded as a misdemeanor of the second

degree, while his second conviction (Count 2) was appropriately graded as a

felony of the second degree). Accordingly, we affirm on the basis of the trial

court’s opinion. The parties are instructed to attach the opinion of the trial

court in any filings referencing this Court’s decision.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2020




                                      -4-